NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/07/2022.  In applicant’s amendments claims 1-13 were cancelled, claim 14 was amended.
Claims 14-20 currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 06/07/2022. 
REASONS FOR ALLOWANCE
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 14, the closest prior art 20100204014 A1 (Hoffman) fails to teach or render obvious the method in combination with all of the elements and structural and functional relationships as claimed and further including the rope passing between the user’s legs; and walking forward.
The prior art of record teaches the straps going around the user not between the user’s legs which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to modify Hoffman’s method to include passing the rope between the user’s legs without improper hindsight and substantially modifying the structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784